Citation Nr: 0322472	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine secondary to service-connected 
left femur fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the a 
Department of Veterans Affairs (VA) Regional Office (RO).

When the present appeal was previously before the Board in 
September 2002, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine secondary to service-connected 
left femur fracture.  Accordingly, this claim was reopened 
and referred for additional development.  The requested 
development having been accomplished, the case has been 
returned to the Board for adjudication.  


REMAND

As noted above, in September 2002, the Board reopened the 
veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine secondary to 
service-connected left femur fracture and undertook 
additional development, pursuant to 38 C.F.R. § 19.9(a)(2).  
In Disabled American Veterans, et. al., v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain a waiver from the 
appellant.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it was 
contrary to 38 U.S.C. § 5103(b), which provided the claimant 
one year to submit evidence.  

In accordance with the September 2002 development memorandum, 
the Board obtained additional evidence consisting of service, 
private, and VA treatment records as well as medical evidence 
from the Social Security Administration.  This evidence has 
not been considered by the RO and the veteran has not waived 
such consideration.  

Additionally, the newly obtained evidence includes a May 1995 
treatment report from F.M. Cox, M.D., which lists numerous 
intercurrent back injuries sustained by the veteran since his 
discharge from military service.  Accordingly, the veteran 
should be afforded another VA examination to obtain a medical 
opinion based on a comprehensive review of his medical 
history as contained in his claims file.  

In this regard, it is noted that, under the VCAA, the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002); 
see also Green v. Derwinski, 1 Vet. App. 121 (1991).  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Green further stated that the fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one that 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should make arrangements for 
the veteran to undergo a VA examination 
by an appropriate specialist to determine 
the nature and etiology of his 
degenerative disc disease of the lumbar 
spine.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination of 
the veteran.  All indicated tests, 
including X-ray studies, must be 
conducted.  The examiner should provide 
an opinion as to the likelihood that the 
veteran's current lumbar spine disability 
is the result of disease or injury that 
was incurred in or aggravated by service, 
to include secondary to his service-
connected left femur fracture.  The 
examination report should include a 
complete rationale for any opinion 
expressed, to include consideration of 
the May 1995 treatment report from Dr. 
Cox which identifies post-service back 
injuries sustained by the veteran.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




